               Case 2:19-cv-00358-JS Document 88 Filed 12/22/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 JOHN DOE,                                              Case Number: 2:19-cv-00358

 Plaintiff-,                                            Judge: SANCHEZ

 v.                                                     STIPUATION OF DISMISSAL

 UNIVERSITY OF THE SCIENCES.

 Defendants-Appellees




        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and a settlement between the

parties, Plaintiff John Doe and Defendant University of the Sciences hereby stipulate to the dismissal

WITH PREJUDICE of all claims arising out of the transaction or occurrence that is the subject matter

of the Amended Complaint. The parties will pay their own costs, attorney’s fees, and expenses

incurred in prosecuting or defending this matter.




                                                    1
           Case 2:19-cv-00358-JS Document 88 Filed 12/22/20 Page 2 of 2



                                                     Respectfully submitted,

                                                     FOR PLAINTIFF:


                                                             /s/ Joshua A. Engel
                                                     Riley H. Ross III
                                                     MINCEY FITZPATRICK ROSS, LLC
                                                     Centre Square
                                                     1500 Market Street, 12th Flr - East Tower
                                                     Philadelphia, PA 19102

                                                     Joshua Adam Engel (OH 0075769)
                                                             Pro hac vice
                                                     ENGEL AND MARTIN, LLC
                                                     4660 Duke Drive, Ste. 101
                                                     Mason, OH 45040
                                                     (513) 445-9600
                                                     (513) 492-8989 (Fax)
                                                     engel@engelandmartin.com


                                                     FOR DEFENDANT:


                                                             /s/ Leslie Miller Greenspan
                                                     Joe H. Tucker, Jr.,
                                                     Leslie Miller Greenspan
                                                     TUCKER LAW GROUP, LLC
                                                     Ten Penn Center
                                                     1801 Market Street, Suite 2500
                                                     Philadelphia, PA 19103
                                                     (215) 875-0609


                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via the ECF System this
December 22, 2020 upon all counsel of record.

                                                     /s/ Riley H. Ross III
                                                     Riley H. Ross III




                                                 2
